Citation Nr: 0122736	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a direct basis and as due to undiagnosed 
illness.

2.  Entitlement to service connection for a sleep disturbance 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin rash claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle and joint 
pain claimed as due to undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disability claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disability claimed as due to undiagnosed illness.

7.  Entitlement to service connection for memory loss claimed 
as due to undiagnosed illness.

8.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
January 1983, and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  This appeal was remanded by the Board 
in September 1999.



REMAND

A Remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Remand orders.  Where, as here, the Remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board issued a Remand in September 1999 that ordered, 
intra alia, the development of additional medical evidence.  
The appellant identified treatment at a number of VA Medical 
Centers and outpatient clinics.  The claims folder fails to 
include records from all of these facilities and fails to 
include documentation of all of the RO's efforts to obtain 
these records including negative responses.  In particular, 
efforts to obtain records from VA Medical Centers in 
Tuscaloosa and Tuskeegee and the VA outpatient clinic in 
Mobile have not been documented.

The Board's Remand also ordered VA examinations with regard 
to multiple service connection claims.  The file contains 
documentation that the notification from the VA Medical 
Center for these examinations were returned as "moved and 
left no forwarding address."  The RO attempted to contact 
the appellant by telephone with regard to this problem on May 
2, 2000 and there was no answer.  In the Supplemental 
Statement of the Case issued that date, the RO indicated that 
the appellant failed to report for VA examinations scheduled 
in January 2000.  All claims were denied.

On May 22, 2000, the appellant submitted a statement to the 
RO in which he indicated that he had never received any 
notification with regard to any examination from the VA 
hospital.  He also stated that he was still at the same 
address.  It appears that the appellant is receiving mail 
from the RO but not from the VA Medical Center, therefore 
there is a legitimate question as to whether the VA Medical 
Center is using the same address as the RO.  The RO issued a 
Supplemental Statement of the Case in March 2001 that 
continued the denial of the claims and failed to comment on 
the appellant's assertion that he received no notice to 
report for these examinations.  Additionally, the appellant 
was not given notice of the penalties for failure to report 
for VA examination with regard to the examinations ordered by 
the Board in 1999.  38 C.F.R. §§ 3.158, 3.655 (2000).

The Supplemental Statements of the Case issued in May 2000 
and March 2001 failed to include the issue of entitlement to 
service connection for a bilateral hearing loss disability, 
and issue perfected for appellate review.

There has also been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
should ensure that the duty to notify and duty to assist 
pursuant to the VCAA and as ordered below is met.  

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should ensure that the duty to 
notify and duty to assist provisions of 
the VCAA have been met.

2.  The RO should obtain all VA Medical 
Center treatment records from the VA 
Medical Centers in Tuscaloosa and 
Tuskeegee and the VA outpatient clinic in 
Mobile.  All efforts to obtain these 
records including any negative responses 
should be documented in the claims 
folder.

3.  The RO should reschedule the VA 
examinations ordered in the Board's 
September 1999 Remand.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
RO must document the notice of 
examination in the claims folder, 
including the address to which the 
notification was directed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The Remand 
serves as notice of the regulations.

5.  The RO should ensure compliance with 
each and every order listed in the 
Board's September 1999 Remand.

6.  After completion of all of the above 
actions, the RO should issue a 
Supplemental Statement of the Case that 
addresses the issues on appeal including 
the issue of entitlement to service 
connection for a bilateral hearing loss 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




